Citation Nr: 0926595	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  96-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, in pertinent part, 
remanded the issue remaining on appeal for additional 
development in March 2004 and April 2007.

The Board noted in March 2004 and again in April 2007 that 
the Veteran appeared to have raised additional issues of 
entitlement to compensation for permanent lung damage, 
difficulty breathing, fissures, hemorrhoids, neck scar, 
umbilical hernia, morbid obesity, and chronic obstructive 
pulmonary disease (COPD).  These matters are again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have served in the Republic 
of Vietnam or to have been present within the land borders in 
Vietnam and he is not presumed to have been exposed to 
herbicides during active service.

3.  Diabetes mellitus was not manifest during active service 
nor within one year of discharge from active service and it 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in November 2002, April 2004, March 2005, and 
April 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  

Although the Veteran testified in October 2003, in essence, 
that he was exposed to Agent Orange while serving in Vietnam 
as a result of his participation in "chopper ops," his 
service records are indicative of only a brief period of 
service in Thailand within the period from August 1975 to 
January 1976.  It was further noted that subsequent to an 
August 1975 left knee meniscectomy and postoperative 
rehabilitation the Veteran was sent to Thailand as an air 
policeman, but that immediately upon arriving in Thailand he 
presented for evaluation of knee pain and was "hospitalized 
virtually continuously in one form or another at his home 
base or at the staging area in Thailand or at Clark [Air 
Force Base, in the Philippines] until his arrival" at Walter 
Reed Army Hospital in January 1976 (see service treatment 
record of July 27, 1976).  In a February 2003 statement the 
Veteran reported he had been in Vietnam on a plane in about 
1975.  On VA examination in August 2005 he reported he was on 
temporary assignment in Vietnam from 1974 to 1975 as a 
security specialist.  There is no evidence of any actual 
service in the Republic of Vietnam nor service in an area 
identified by the service department as having involved the 
use of Agent Orange outside of Vietnam.  

VA regulations provide that for records in the custody of a 
Federal department or agency, VA must make as many requests 
as are necessary to obtain any relevant records, unless 
further efforts would be futile; however, the claimant must 
cooperate fully and, if requested, must provide enough 
information to identify and locate any existing records.  
38 C.F.R. § 3.159(c).  In this case, the Veteran has not 
provided sufficient information to identify and locate any 
existing service department records to substantiate his claim 
of having been exposed to Agent Orange.  He asserted, in 
essence, that he was prohibited from discussing any details 
about his service in Vietnam.  In VA correspondence dated in 
April 2004 the Veteran was requested to contact the 
appropriate service department office to determine if any 
records associated with his service in Vietnam had been 
declassified, but no subsequent evidence as to this matter 
was received.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including diabetes mellitus, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. 
Cir. 2008) upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran contends that he has diabetes 
mellitus as a result of his exposure to Agent Orange during 
service in Vietnam.  The available evidence of record 
indicates no actual service in Vietnam nor service in any 
area identified by the service department as having involved 
the use of an herbicide agent during the period in which the 
Veteran is shown to have served.  VA examination in 
August 2005 included a diagnosis of type II diabetes 
mellitus.  It was noted that treatment records indicated the 
onset of diabetes mellitus in 1999.  

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have served in the Republic of 
Vietnam or to have been present within the land borders in 
Vietnam and he may not be presumed to have been exposed to 
herbicides during active service.  There is no indication his 
diabetes mellitus was manifest within one year of his 
discharge from active service and the disorder is not shown 
to have developed as a result of an established event, 
injury, or disease during active service.  There is also no 
evidence in this case of persistent symptoms having continued 
since service.  

The medical evidence indicates the onset of diabetes mellitus 
in 1999, over 20 years after service.  The Court has held 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that his diabetes 
mellitus developed as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


